Exhibit 10.6B

 

FIRST AMENDMENT TO THE

DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES

 

(Restatement effective January 3, 2010)

 

The Deferred Income Plan for Textron Executives (the “Plan”) is hereby amended
as set forth below, effective October 1, 2013, except as otherwise provided:

 

1.              Article I of the Plan is amended as follows:

 

a.              Section 1.01 of the Plan (definition of “Account”) is amended to
read in its entirety as follows:

 

1.01                        “Account” means the bookkeeping entry used to record
deferred income and earnings credited to a Participant under the Plan. All
amounts credited to the Account shall be unfunded obligations of Textron: no
assets shall be set aside or contributed to the Plan for the Participant’s
benefit. A Participant’s Account does not include deferred income that was
earned and vested (within the meaning of IRC Section 409A) before January 1,
2005, and any subsequent increase that is permitted to be included in such
amount under IRC Section 409A. Such amounts are calculated and paid solely as
provided in Appendix A and Appendix B, as applicable. A Participant’s Account
may consist of a Pre-2013 Sub-account and/or a Post-2013 Sub-account, as
follows:

 

(a)                                 If the Participant entered the Plan before
2014, the portion of the Account that is allocable to a Pre-2013 Election
(adjusted for investment earnings and losses, net of expenses) shall be
allocated to a Pre-2013 Sub-account.

 

(b)                                 If a Participant deferred amounts under the
Plan after 2013, amounts allocable to a Post-2013 Election (adjusted for
investment earnings and losses, net of expenses) shall be allocated to a
Post-2013 Sub-account. Within the Post-2013 Sub-account, amounts allocable to
separate Post-2013 Elections shall be accounted for separately.

 

Both the Pre-2013 Sub-account and the Post-2013 Sub-account may be further
subdivided into sub-accounts as determined by Textron.

 

--------------------------------------------------------------------------------


 

b.              Section 1.05 of the Plan (definition of “Deferred Income”) is
amended by striking the phrase “(in the case of a Schedule A Participant)” in
subsection C thereof and by revising subsection D thereof to read in its
entirety as follows:

 

D.                                    Textron Company Contribution: A matching
credit allocated to a Schedule A Participant’s Stock Unit Account, as described
in Section 2.04(b) or a predecessor provision for Textron Company Contributions.

 

c.               Section 1.11 of the Plan (definition of “Participant”) is
amended to read in its entirety as follows:

 

1.11                        “Participant” means an Eligible Individual who is
participating in the Plan pursuant to Article II, or a former Eligible
Individual whose Account has not been forfeited or fully distributed.

 

d.              Section 1.13 of the Plan (definition of “Schedule A
Participant”) is amended to read in its entirety as follows:

 

1.13                        “Schedule A Participant” means a Participant
designated as a Schedule A Participant at the time of the applicable deferral
election.

 

e.               Section 1.14 of the Plan (definition of “Schedule B
Participant”) is amended to read in its entirety as follows:

 

1.14                        “Schedule B Participant” means a Participant who
either (a) was designated as a Schedule B Participant at the time of the
applicable deferral election or (b) made a deferral election under the Key
Executive Plan or the Executive Plan in 2006.

 

f.                The following new definitions are added to Article I:

 

1.___                 “Post-2013 Election” means a deferral election that is
filed and becomes irrevocable with respect to compensation for service, or a
performance period that begins, after December 31, 2013. The first Post-2013
Elections are the elections made during the Plan’s enrollment/deferral election
period in the Fall of 2013.

 

1.___                 “Post-2013 Sub-account” means a sub-account for amounts
allocable to a Post-2013 Election, as described in Section 1.01 (definition of
“Account”).

 

- 2 -

--------------------------------------------------------------------------------


 

1.___                 “Pre-2013 Election” means a deferral election that was
filed and became irrevocable under Section 2.03 (“Deferral Election
Requirements”) with respect to compensation for service, or a performance period
that began, before January 1, 2014. Pre-2013 Elections include all elections
made before the Plan’s Fall 2013 enrollment/deferral election period, including
elections made with respect to compensation for performance periods that began
before 2014 but end after January 1, 2014.

 

1.___                 “Pre-2013 Sub-account” means a sub-account for the portion
(if any) of a Participant’s Account that is allocable to a Pre-2013 Election, as
described in Section 1.01 (definition of “Account”).

 

Each such definition shall be inserted in alphabetical order, and all sections
of Article I and cross-references shall be renumbered accordingly.

 

2.              Section 2.01 of the Plan (“Initial Enrollment”) is amended by
revising the first paragraph thereof to read in its entirety as follows:

 

2.01                        Initial Enrollment. An Eligible Individual shall
complete the enrollment process established by Textron in order to become a
Participant in the Plan. Initial enrollments before October 1, 2013, are subject
to the provisions of the Plan then in effect.

 

3.              Section 2.02 of the Plan is amended to read in its entirety as
follows:

 

2.02                        Deferral Election. Subject to the requirements set
forth in Section 2.03, a Participant may elect to defer the following amounts
under the Plan:

 

(a)                           Post-2013 Elections. For each Post-2013 Election,
a Participant may elect to defer up to 80% of (i) his base salary; (ii) any cash
distribution (other than a dividend, dividend equivalent, or distribution upon
exercise of an option or stock appreciation right) under a shareholder-approved
long-term incentive plan of Textron; and/or (iii) any other cash bonus or annual
incentive compensation under an annual incentive compensation plan or short-term
bonus plan sponsored by Textron. Textron shall have discretion to modify the
maximum percentage of any type of compensation that may be deferred in any year
(including to reduce the limit to zero).

 

- 3 -

--------------------------------------------------------------------------------


 

(b)                           Pre-2013 Elections. For Pre-2013 Elections, the
compensation that could be deferred was determined in accordance with the terms
of the Plan then in effect. Pre-2013 Elections shall be implemented in
accordance with their terms and Section 2.03, below.

 

(c)                            No Deferral of Gain Under Stock Rights. In no
event may a Participant defer cash or stock payable upon exercise of a stock
option or stock appreciation right.

 

4.              Subsections (a), (c), (d) and (e) of Section 2.03 of the Plan
(“Deferral Election Requirements”) are amended to read in their entirety as
follows:

 

(a)                                 Applicability. Except in the case of a
timely election to defer “performance-based compensation” pursuant to paragraph
(b)(2), below, a Participant’s deferral election shall apply only to
compensation paid for services to be performed after the election is made.
Except as provided in subsection (b), if Textron allows deferral of a bonus or
other compensation earned over a performance period that commenced before the
date of the election, the total compensation shall be multiplied by the ratio of
the number of days remaining in the performance period after the election to the
total number of days in the performance period, and only the resulting portion
of the compensation shall be eligible for deferral.

 

*          *          *

 

(c)                                  Minimum Deferrals. For Pre-2013 Elections,
a Participant was not permitted to elect to defer an amount less than $5,000 for
any year. Such minimum shall not apply for Post-2013 Elections.

 

(d)                                 Change in Participation Level. For Pre-2013
Elections, the deferral rules for Schedule A Participants and Schedule B
Participants were different. A Participant’s status as a Schedule A Participant
or a Schedule B Participant was determined at the deferral election deadline.
Any change in status did not, and shall not, affect prior deferral elections.

 

(e)                                  Renewal of Elections. A Post-2013 Election
with respect to base salary shall be effective only with respect to base salary
earned in the calendar year (or portion of a year, in the case of a mid-year
election by a new Participant)

 

- 4 -

--------------------------------------------------------------------------------


 

immediately following the election deadline, and a Post-2013 Election with
respect to other compensation shall be effective only with respect to the
particular bonus, award, or other compensation for which such election is made.
A Participant’s Pre-2013 Election(s) shall continue to apply with respect to the
compensation covered by such election(s). The Participant must make a new
deferral election before the applicable deadline in order to defer compensation
earned in a subsequent period or for a subsequent bonus, award, or other
compensation. A Participant who fails to make a valid deferral election on or
before the applicable deadline shall be deemed to have elected not to defer any
compensation to which the deadline applies.

 

5.              Section 2.04 of the Plan is amended to read in its entirety as
follows:

 

2.04                        Non-Elective Deferred Compensation. In addition to
any Elective Deferred Income, a Participant’s Account may be credited with the
following types of non-elective Deferred Income:

 

(a)                                 Discretionary Deferred Income. Effective
October 1, 2013, a Participant’s Account may be credited with additional amounts
at the discretion of the Organization and Compensation Committee of the Board
for Participants who are executive officers of Textron, and at the discretion of
Textron, for all other Participants. The document authorizing the Discretionary
Deferred Income shall specify the vesting schedule, if any, that applies to such
Discretionary Deferred Income. Any Discretionary Deferred Income shall be
allocated to a Participant’s Moody’s Account or Stock Unit Account, as
determined by Textron.

 

(b)                                 Textron Company Contribution. A Schedule A
Participant shall receive a matching contribution credit in his Stock Unit
Account equal to 10% of any Elective Deferred Income that the Participant
allocates initially to his Stock Unit Account, excluding any deferral of base
salary or other compensation that Textron has not irrevocably designated in
writing as eligible.

 

(c)                                  Automatic Deferred Income. Before
October 1, 2013, the Plan provided for automatic deferral of a

 

- 5 -

--------------------------------------------------------------------------------


 

Schedule A Participant’s performance share unit payout to the extent necessary
to meet required stock ownership levels established under the Executive Share
Ownership Policy. Such automatic deferrals shall apply only with respect to
performance share units for which the election deadline under IRC Section 409A
occurred before October 1, 2013.

 

6.              Section 3.01 of the Plan is amended to read in its entirety as
follows:

 

3.01                        Investment Accounts. For recordkeeping purposes,
Textron shall maintain a Moody’s Account and a Stock Unit Account, as necessary,
to credit hypothetical investment gains and losses to a Participant’s Account.
To the extent permitted by Textron, a Participant may allocate his Elective
Deferred Income initially to the Moody’s Account or the Stock Unit Account.

 

7.              Subsections (a) and (b) of Section 3.03 of the Plan are amended
to read in their entirely as follows:

 

(a)                                 The Stock Unit Account shall consist of
phantom shares of Textron common stock. The number of stock units credited to a
Participant’s Stock Unit Account shall be determined as follows:

 

(1)                                 For credits added before October 1, 2013,
(A) with respect to credits resulting from Automatic Deferred Income or the
deferral of annual incentive compensation or performance share units, using the
methodology approved by the Organization and Compensation Committee of the Board
for payment of performance share units, and (B) for other amounts, by dividing
the amount of Deferred Income credited on the last day of the calendar month by
the average of the composite closing prices of Textron common stock, as reported
in The Wall Street Journal, for the calendar month in which the credit is made;
and

 

(2)                                 For credits added after September 30, 2013,
by dividing the amount of Deferred Income credited to the Participant’s Account
by the closing price of Textron common stock on the date the credit is posted to
the Participant’s Stock Unit Account, as reflected in the Plan’s recordkeeping
system.

 

- 6 -

--------------------------------------------------------------------------------


 

(b)                                 Textron shall credit additional stock units
to a Participant’s Stock Unit Account to reflect dividend equivalents
attributable to the stock units that were credited to the Participant’s Stock
Unit Account on the record date. The number of additional stock units shall be
determined as follows:

 

(1)                                 For dividend equivalents added before
October 1, 2013, by dividing the dividend amount by the average of the composite
closing prices of Textron common stock, as reported in The Wall Street Journal,
for the month in which the record date occurs; and

 

(2)                                 For dividend equivalents added after
September 30, 2013, by dividing the dividend amount by the closing price of
Textron common stock on the date the credit is posted to the Participant’s Stock
Unit Account, as reflected in the Plan’s recordkeeping system.

 

8.              Section 3.04 of the Plan is amended to read in its entirety as
follows:

 

3.04                        Monthly Adjustments. A Participant’s Moody’s Account
and Stock Unit Account shall be adjusted on the last day of each calendar month
(or more frequently in the discretion of the Plan’s recordkeeper) to reflect
additional Deferred Income credited to the Account, distributions from the
Account, and investment gains or losses allocated to the Account.

 

9.              Section 3.05 of the Plan is amended to read in its entirety as
follows:

 

3.05                        Transfers and Distributions From Stock Unit Account.

 

(a)                                 Effective October 1, 2013, a Participant who
has Separated From Service may, once each trading day, request to transfer in 1%
increments any amount in his Stock Unit Account to his Moody’s Account. Such
transfer shall take effect as soon as practicable after the election is received
and processed. For purposes of the transfer, the value of a share of Textron
common stock shall be the closing price on the first trading day that ends after
the request is received and processed, as reflected in the Plan’s recordkeeping
system.

 

- 7 -

--------------------------------------------------------------------------------


 

(b)                                 Before October 1, 2013, transfers were
subject to the terms of the Plan then in effect including (1) a minimum transfer
of 10% of the Stock Unit Account (available only in 5% increments), and
(2) valuation rules set forth therein.

 

(c)                                  For any distribution from the Participant’s
Stock Unit Account before October 1, 2013, the value of Textron common stock
shall be determined using the same methodology as applies for transfers
described in subsection (b), above. For any distribution from the Participant’s
Stock Unit Account after September 30, 2013, the value of Textron common stock
shall be the closing price on the first trading day of the calendar month in
which the distribution occurs, as reflected in the Plan’s recordkeeping system.

 

10. Section 5.03 of the Plan (“Form of Payment”) is amended to read in its
entirety as follows:

 

5.03                        Form of Payment. Subject to Section 5.05 (automatic
lump sum payments), below, the distribution of a Participant’s Account upon
Separation From Service or Total Disability shall be made in one of the
following forms:

 

(a)                                 For a Post-2013 Sub-account, either (1) a
lump sum, or (2) annual installments over a period not exceeding 10 years.

 

(b)                                 For a Pre-2013 Sub-account, one or a
combination of (1) a lump sum, and/or (2) annual installments over a period not
exceeding 15 years (or, if less, the number of whole years in the Participant’s
remaining life expectancy, determined as of the payment commencement date under
the Single Life Table in Treas. Reg. § 1.401(a)(9)-9, Q&A-l).

 

If payment is made in annual installments, the installment payment for each year
shall be calculated by dividing the unpaid balance to which the installment
election applies as of January 1 of that year by the remaining number of unpaid
installments.

 

Effective for installment payments made after September 30, 2013, each
installment shall be taken first from the Moody’s Account (until the balance of
the Moody’s Account is zero) and then from the Participant’s

 

- 8 -

--------------------------------------------------------------------------------


 

Stock Unit Account. Effective for installments paid before October 1, 2013,
installment payments were made ratably from the Participant’s Moody’s Account
and Stock Unit Account.

 

11. Section 5.04 (“Distribution Elections”) is amended to read in its entirety
as follows:

 

5.04                        Distribution Elections.

 

(a)                               Participants were allowed to make special
elections during 2007 to receive their Accounts in one or a combination of the
distribution options in Section 5.03(b). Elections were not permitted if they
would accelerate payment of the Participant’s benefit into the year of the new
election, or if the new election would postpone a distribution that otherwise
would be made in 2007. Each such election shall apply with respect to the
Participant’s entire Pre-2013 Sub-account. The payment form(s) for any Post-2013
Sub-account shall be determined in accordance with paragraph (b)(2), below.

 

(b)                               For each Participant whose Account was first
credited with Deferred Income after 2007, the following distribution election
rules apply:

 

(1)                                 The Participant’s Pre-2013 Sub-account (if
any) shall be paid in accordance with the Participant’s initial deferral
election and any change under subsection (c), below.

 

(2)                                 The Participant’s Post-2013 Sub-account (if
any) shall be paid in the form(s) elected by the Participant by the deadline
established by Textron. Any such election (including an election for
Discretionary Deferred Income) shall be made no later than the deadline
prescribed by Section 2.03(b) (“Election Deadlines”). To the extent permitted by
Textron, a Participant may elect a different form of payment with respect to
each amount deferred.

 

(3)                                 Any amount with respect to which the
Participant has not made an election by the deadline established by Textron
shall be

 

- 9 -

--------------------------------------------------------------------------------


 

paid in a lump sum (subject to any change made pursuant to subsection (c),
below).

 

(c)                                After 2007, a Participant may change the form
of payment he previously elected for his Pre-2013 Sub-account and/or all or part
of his Post-2013 Sub-account once (but only once). The Participant’s new payment
election must satisfy the following requirements and any additional conditions
specified by Textron or the Plan’s recordkeeper:

 

(1)                                 the new election must be made at least
twelve months before the date when payment of the applicable amount would
otherwise commence (and the new election shall be ineffective if a subsequent
event causes the original payment date to fall within the 12-month period);

 

(2)                                 the new election must defer the date on
which payment of the applicable amount will commence by at least five years from
the commencement date applicable to the Participant’s previous election; and

 

(3)                                 the new election may not require annual
installments to be paid over a period exceeding 10 years. For changes made
before October 1, 2013, the installment period could not exceed the number of
whole years in the Participant’s remaining life expectancy, determined as of the
payment commencement date under the Single Life Table in Treas. Reg.
§1.401(a)(9)-9,Q&A-l.

 

12. Section 5.05(b) of the Plan (automatic lump sum payments for participants
who terminate before retirement eligibility) is amended to read in its entirety
as follows:

 

(b)                                 Participants Who Terminate Before Retirement
Eligibility.

 

(1)                                 If a Participant who first participated in
the Plan after 2007 has a Separation From Service or Total Disability before the
earliest of (A) the date the Participant reaches at least age 55 and completes
at least 10 years of service, (B) the date the Participant reaches at least age
35 and completes at least 20

 

- 10 -

--------------------------------------------------------------------------------


 

years of service, and (C) the date the Participant reaches age 60, such
Participant’s Pre-2013 Sub-account shall be paid in a lump sum (even if the
Participant elected to receive installments).

 

(2)                                 If a Participant began participating in the
Plan before 2008 (and before 2014), the automatic lump-sum payment described in
paragraph (1), above, shall apply only to that portion, if any, of his Pre-2013
Sub-account that was credited to the Participant’s Account while the Participant
was a Schedule B Participant, and any associated investment earnings or losses,
but shall not apply to any portion of his Pre-2013 Sub-account that was credited
while he was a Schedule A Participant, or to associated investment gains or
losses.

 

(3)                                 The automatic lump-sum payment described in
paragraphs (1) and (2), above, shall not apply for any Post-2013 Sub-account.

 

13. Section 3.09 of Appendix A of the Plan is amended to read in its entirety as
follows:

 

3.09                        From time to time, Textron shall credit Stock Units
to a Participant’s Stock Unit Account equal to the number of shares of Textron
Common Stock that would have been allocated on account of dividends to the
Participant’s Stock Unit Account as of that date, based on the following price:

 

(a)                                 For credits before October 1, 2013, the
average of the composite closing prices of Textron Common Stock, as reported in
The Wall Street Journal, for the month in which the date of record occurs; and

 

(b)                                 For credits after September 30, 2013, the
closing price of Textron common stock on the date the credit is posted to the
Participant’s Stock Unit Account, as reflected in the Plan’s recordkeeping
system.

 

14. Section 3.11 of Appendix A of the Plan is amended to read in its entirety as
follows:

 

3.11                        The Interest Account shall be established when the
benefits relating to a Participant’s Stock Unit Account become due to the
Participant under Article IV. A Participant who has terminated her Textron
employment may request to transfer all or part of her Stock Unit Account in cash
to her Interest Account in accordance with the following rules.

 

- 11 -

--------------------------------------------------------------------------------


 

from amounts in the Interest Account attributable to pre-2002 deferrals, next
from pre-2002 Moody’s Account amounts described in Section 3.03, next from
Section 3.04(b) (deferrals from 1988 through 2001), next from
Section 3.04(a) (deferrals before 1988), and lastly from the Stock Unit Account.

 

16. Section 5.05 of Appendix A of the Plan is amended to read in its entirety as
follows:

 

5.05                        Before October 1, 2013, distributions under this
Article V were taken from each account in which there was an amount on a
pro-rata basis, and amounts were taken from the Moody’s account in the order
prescribed by Section 5.03(b) of Appendix A as then in effect.

 

*           *           *           *           *           

 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

Dated: November 7, 2013

By

/s/ Cheryl H. Johnson

 

 

 

Cheryl H. Johnson

 

 

Executive Vice President, Human Resources

 

- 13 -

--------------------------------------------------------------------------------